Citation Nr: 0732964	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-36 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than November 
13, 2000, for the award of service connection for lumbar disc 
disease.

2.  Entitlement to an initial evaluation in excess of 60 
percent for lumbar disc disease.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or on housebound 
status.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1971 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that, in March 2002, the veteran's attorney 
submitted a claim for clear and unmistakable evidence (CUE) 
in the March 1972 RO rating decision that denied entitlement 
to service connection for a back injury.  This claim is 
separate and distinct from the one adjudicated herein.  Since 
this claim has not yet been adjudicated, it is referred to 
the RO for all further appropriate action.

The issues of entitlement to an initial evaluation in excess 
of 60 percent for lumbar disc disease and entitlement to SMC 
based on the need for regular aid and attendance or on 
housebound status are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1972 RO rating decision denied the veteran's 
claim of entitlement to service connection for a low back 
injury.

2.  Adequate notice of the March 1972 rating decision was 
mailed to the veteran that same month.

3.  RO rating decisions dated in June and July 1997 declined 
to find that new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back injury.

4.  Adequate notice of the June and July 1997 rating 
decisions was mailed to the veteran in July and August 1997.

5.  On November 13, 2000, VA received an application to 
reopen the veteran's claim of entitlement to service 
connection for a back problem, submitted by the veteran's 
attorney; an informal claim, formal claim, or written intent 
to file a claim for service connection for a back disorder 
was not received by VA prior to this date and following the 
July 1997 rating decision.


CONCLUSION OF LAW

The criteria for an effective date prior to November 13, 
2000, for the award of service connection for lumbar disc 
disease, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.103, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received on 
November 13, 2000, after the enactment of the VCAA.

A letter dated in May 2001 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.

A letter dated in January 2006 asked the veteran to submit 
any evidence in his possession that pertained to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided this notice in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured any error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The RO has attempted to obtain all evidence identified by the 
veteran.  The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  In addition, the outcome of the issue decided 
herein relies on the finality of previous RO decisions.  
Those decisions and the subsequent notice letters are all 
associated with the claims file.  Neither the veteran nor his 
attorney has contended that any evidence relative to the 
issue decided herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).

The RO assigned an effective date of November 13, 2000, for 
the grant of service connection for lumbar disc disease.  The 
RO indicated this was the date on which it received his 
private attorney's request that the veteran's claim of 
entitlement to service connected be reopened.

In a November 2005 written statement, the veteran's attorney 
indicated that the veteran originally submitted a claim of 
entitlement to service connection for a back injury in 
October 1971.  The RO denied this claim in March 1972, and 
sent him a notice letter that same month.  The veteran's 
attorney indicated the veteran did not receive a copy of the 
rating decision.  He contends that because the veteran was 
not informed of the reason for the denial, the claim remained 
pending.  The veteran's attorney cited 38 C.F.R. § 3.103 
(1969) and Ruffin v. Principi, 16 Vet. App. 12 (2002).

However, a review of the March 1972 notice of denial shows 
that the notice informed the veteran that his claim for 
"history of chronic lumbar strain" had been denied and 
provided the veteran notice of his right to submit additional 
evidence and his right to appeal the decision. The notice 
also informed the veteran that if he did not file a timely 
appeal, the decision would become final.  The notice provided 
to the veteran is adequate.  

The reliance upon section 3.103 and Ruffin is misplaced. 
Nothing in Ruffin establishes that a conclusory statement is 
insufficient.  The Court in Ruffin merely remanded the matter 
for the Board to consider the matter in the first instance.  
Furthermore, section 3.103 established what should be done, 
but did not establish that finality would be vitiated if 
there were a failure.  In fact, section 19.110 established 
that it was contemplated that there would be adequate notice.  
However, a failure to notify would not extend the time limit 
to appeal.  Regardless, neither section 3.103 nor Ruffin 
establish a basis to hold that a decision did not become 
final.  In regard to the assertion that he did not receive a 
copy of the rating decision, the veteran has identified 
nothing that would establish that such practice was required 
at the time.

In addition, the RO subsequently issued decisions in June and 
July 1997, in which it declined to reopen the veteran's claim 
of entitlement to service connection because new and material 
evidence had not been submitted.  The veteran was notified of 
these decisions in July and August 1997, respectively.  The 
RO explained that he needed to submit a statement if he 
disagreed with the decisions.  However, the veteran did not 
do so and has not contended that he did.

The next correspondence from the veteran or his attorney 
regarding his claim of entitlement to service connection for 
a back disorder is his attorney's letter, received on 
November 13, 2000.

The Court has addressed the issue of the correct effective 
date following a prior final decision.  When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  
Section 5110(a) of title 38, U.S.Code, governs the assignment 
of an effective date for an award of benefits:  The effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C. § 5110(a).  The implementing 
regulation similarly states that the effective date shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later, unless the claim is received 
within one year after separation from service. See 38 C.F.R. 
§ 3.400 (2006).  Thus, the effective date for any award based 
on the reopening of the appellant's claim must be based on 
the date of receipt of his claim to reopen.  See 38 U.S.C. § 
5110(a); Flash v. Brown, 8 Vet.App. 332, 340 (1995) ("[W]hen 
a claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen."); 38 C.F.R. § 3.400(r).  Bonhomme v. 
Nicholson 21 Vet. App. 40 (2007). 

Based on the above, the Board finds that the March 1972, June 
1997, and July 1997 RO rating decisions were final, and 
adequate notice was provided to the veteran.  The veteran did 
not initiate an appeal as to any of these decisions, and they 
therefore became final.  Following the July 1997 RO decision, 
the first correspondence claiming entitlement to service 
connection for a back disorder is dated November 13, 2000, 
the effective date currently assigned to the veteran's back 
disability.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  There is no evidence on file 
which reflects that the veteran filed a claim for 
compensation for a back disorder, following the August 1997 
notice of the RO's rating decision and prior to the claim 
received by VA on November 13, 2000.  In addition, the 
veteran was provided with adequate notice of the RO's March 
1972 rating decision.  Accordingly, the earliest effective 
date provided by law has been awarded.  As the applicable law 
and regulatory provisions are clear on the issue at hand, the 
Board concludes that the veteran's claim for an effective 
date prior to November 13, 2000, for a grant of service 
connection for lumbar disc disease must be denied.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

An effective date earlier than November 13, 2000, for the 
award of service connection for lumbar disc disease, is 
denied.


REMAND

As indicated above, the Board must remand the issues of 
entitlement to an initial evaluation in excess of 60 percent 
for lumbar disc disease and entitlement to SMC based on the 
need for regular aid and attendance or on housebound status.

The Board notes two medical opinions of record.  The veteran 
underwent nerve conduction study with his private physician 
in July 2006.  This study is contained in the claims file.  
The private physician concluded that the study was abnormal 
and consistent with mild left L5 and S1 radiculopathy and 
consistent with moderate right S1 radiculopathy.

In March 2007, the veteran was examined by a VA neurologist.  
The examination report indicated that an EMG was conducted 
and showed normal nerve conductions, including long latency 
H&F responses.  Serial nerve latency showed mild prolongation 
which was ascribed to temperature effects.  The EMG report 
was not contained in the claims file.

The Board finds that a remand is necessary to reconcile the 
conflicting results of the private and VA tests and determine 
whether the veteran's neurological manifestations are due to 
his service-connected lumbar disc disease.  Because the VA 
EMG test results are not of record, the Board finds that they 
must be obtained and associated with the claims file, if 
available.  If they are unavailable, the veteran must be 
afforded an additional examination.

The veteran's claim of entitlement to SMC based on the need 
for regular aid and attendance or on housebound status must 
be remanded because it is inextricably intertwined with his 
increased rating issue.  The January 2004 VA aid and 
attendance examination found the veteran was housebound due 
to his neurological disorder.  Therefore, the outcome of this 
issue will depend on whether the veteran's neurological 
manifestations are due to his service-connected lumbar disc 
disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the February 2007 EMG report 
referred to in the March 2007 VA 
examination report and associate it with 
the claims file.

2.  If the February 2007 EMG report is 
unavailable, the veteran must be afforded 
an additional VA neurological examination.  
EMG and nerve conduction studies should be 
conducted, unless any tests are 
contraindicated.

3.  Following the procurement of the 
February 2007 EMG report or the VA 
neurological examination afforded to the 
veteran, whichever is necessary, the 
veteran's claims file must be submitted to 
a neurologist.

The neurologist is asked specifically to 
review the VA and private medical 
evidence, including all neurological 
testing that has been conducted.

The neurologist is then asked to provide 
an opinion as to whether the findings are 
consistent with radiculopathy.  In 
addition, is the lower extremity foot drop 
consistent with lumbar disease?  The VA 
and private EMG and nerve conduction study 
results should be considered when 
rendering this opinion.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


